Case 6:19-cv-01226-MJJ-CBW Document 1-1 Filed 09/19/19 Page 1of3PagelID#: 12

EXHIBIT A
iled 09/19/19 Page 2 of 3 PagelID #: 13

 

fra | Midland 2365 Northside Drive Call: (800) 321-3808
i Suite 300 frati
| Management San Diego, CA 92108 Offer Expiration Date: 10-26-2018

Midland Credit Management, Inc. (MCM), is the debt collection
company, which will be collecting on, and servicing your account.

09-26-2018

 

 

Ayesha K Martin

P41T1332 001 fae

aul pplaendy HE Fnneage bad efededey oly tpalty

   
 
 

 

 

 

 

RE Capital One Bank

Dear Ayesha K Martin,

L ave $1,559.48 if you pay by
10-20-2018 —

 
 

~ Put this debt behind you —

  
       
  
     

~ No more communication on this account ~

 

~ Peace of mind ~

 

20% OFF
Over 6 Months

Te . Hours of Operation
Monthly Payments As Low As: $50 per month Sun-Th: Sam-9pm PT; Fri-Sat: Sam-4:30pm PT;

Call today to discuss your options and get more details.

 

a

and how jong a debt can appear on your credit report. Due to the age of this debt, we will
ayment of it to a credit bureau.

 

mover L EDS

  
Case 6:19-cv-01226-MJJ-CBW_ Document 1-1 Filed 09/19/19 Page 3of3PagelD# 14

   

 

     
    
  
 
  

   
   
  

wn" : Midland 2365 Northside Drive Cait: (800) 321-3809
SII Feng Sue S00
“re San Diego, CA 92108 Offer Expiration Date: 10-26-2018

 
  
 
    

Midland Credit Management, inc. (MCM}, is the debt collection
company, which will be collecting on, and servicing your account.

09-26-2018

Gio
Capital One Bank

 

P41T1332 004 Be

aoe gg Hye AlgefLoend ef EUL SEPA gy petal lappy tpl

 
    
 

 

Midland Funding LLC

 
  
  
 
   
  
  
 
   

 

RE Capital One Bank
Dear Ayesha K Martin,

   
 
  

  

Pnoeaaaianc

= Save $1, 59.48 if you pay by
: 40-26-2018 —

~ Put this debt behind you —
~ No more. communication on this account ~

~ Peace of mind -

20% OFF
Over 6 Months

   

. Hours of Operation
Monthly Payments As Low As: $50 per mon th Sun-Th: Sam-9pm PT; Fri-Sat: Sam-4:30pm PT;
Call today to discuss your options and get more details.

    

 

 

 

    

olin, Division Manager
nits he u can be sued on a debt and how long a debt can appear on
pay rnon-payment of it'toa credit bureau.

your credit report. Due to the age of this debt, we will

   

 

d Credit Management, Inc

(800) 321-3809
